DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:


However Choi fails to expressly disclose the optical conversion element comprises a plurality of sub-optical conversion regions, and the plurality of sub-optical conversion regions comprise a first sub-optical conversion region and a second sub-optical conversion region; the light switch layer comprise a plurality of sub-light switches , and the plurality of sub-light switches comprise a first switch and a second switch; wherein the first sub-light switch is aligned with the first sub-optical conversion region in a direction of light beam transmission, and the second sub-light switch is aligned with the second sub-optical conversion region in the direction of the light beam transmission; and wherein the first sub-light switch comprises a first electrode and a second electrode, and configured to adjust a light beam from the first sub-optical conversion region under control of the first electrode and the second electrode, and the second sub-light switch comprises a third electrode and a fourth electrode, and configured to adjust a light beam from the second sub-optical conversion region under the control of the third electrode and the fourth electrode.

Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 02/05/2021 the above subject matter has been found to be in a state of allowance.
With regard to claims 2-9, 11-14, 17 and 18 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 10, Choi teaches holographic device, in at least figures 4 and 5, comprising a spatial light modulator (40) having a light entrance side, comprising: 
However Choi fails to expressly disclose comprising a first sub-spatial light modulator and a second sub-spatial light modulator; light switches comprising a first sub-light switch and a second sub-light switch, the first switch is alight with the first SLM in a direction of light beam transmission, and the second light switch is alight with the second SLM in the direction of light beam transmission; and wherein the first SLM modulates a light beam from the first sub switch, and the second sub SLM modulates a light beam from the second sub switch.
In related endeavors, BOE (CN 202487668) and Yoon (US 9720375) fail to remedy the deficiencies of Choi with regard to a first sub-spatial light modulator and a second sub-spatial light modulator; light switches comprising a first sub-light switch and a second sub-light switch, the first switch is alight with the first SLM in a direction of light beam transmission, and the second light switch is alight with the second SLM in the direction of light beam transmission; and wherein the first SLM modulates a light beam from the first sub switch, and the second sub SLM modulates a light beam from the second sub switch.

With regard to claims 15, 16, 19, and 20 the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872